Per Curiam.
We have already determined that in a single transaction such as this, there is not a partnership to require the remedy to be by account-render. The parties were joint owners of the bonds, as they would have been had the price paid for them been the original consideration and they the obligees. There were no accounts with third persons to be settled; and one of the joint owners might recover in assumpsit his proportion of the money paid to the other, as so much received to his use.
Judgment affirmed.